 

University of Pennsylvania

 

Fifth Amendment to Amended and Restated License Agreement

 

This Fifth Amendment (the “Fifth Amendment”) is made and entered into as of July
25, 2014 (the “Effective Date”) by and between The Trustees of the University of
Pennsylvania (“Penn”) and Advaxis, Inc., a corporation organized and existing
under the laws of Delaware (“Company”) having a place of business at 305 College
Road East, Princeton, New Jersey 08540, amends the Amended and Restated License
Agreement dated February 13, 2007, as amended by the First Amendment to the
License Agreement dated March 26, 2007, the Second Amendment to the License
Agreement dated May 10,2010, the Third Amendment to the License Agreement dated
December 12, 2011 and the Fourth Amendment to the License Agreement dated May
14, 2013 (the “License Agreement”).

 

BACKGROUND

 

The License Agreement relates to certain intellectual property developed by Dr,
Yvonne Paterson of Perm’s School of Medicine, which intellectual property is the
subject of patents or patent applications (the “Penn Dockets”. The parties
intend to eliminate or delay certain payments that are anticipated to come due
in the near term absent this amendment and, to add or modify a series of
payments in anticipation of success of Company, to be calculated on cumulative
sales of Company products that may occur either during or after the expiration
of the Penn Patent Rights. The parties wish to amend the License Agreement to
reflect these changes.

  



Now, therefore, the parties hereby agree as follows:

 

1) New section 1.6 is hereby added after section 1.5 as follows:

 

1.6 “GLOBAL SALES” means combined gross sales in all countries in all fields for
all human and non-human uses of (a) Penn Licensed Products and (b) any product
that would have been a Penn Licensed Product at the time of approval in any
country for any use, assuming that there were Valid Claims under the Penn Patent
Rights in all countries of the world and that Valid Claims never expired, less
qualifying costs. Such qualifying costs shall be limited to the following:

 

1.6.1 Discounts, in amounts customary in the trade, for quantity purchases
prompt payments and for wholesalers and distributors.

 

1.6.2 Credits or refunds, not exceeding the original invoice amount, for claims
or returns.

 

1

 

 

1.6.3 Prepaid outbound transportation expenses and transportation insurance
premiums,

 

1.6.4 Sales and use taxes and other fees, duties, and imports imposed by any
governmental agency.”

 

2) Section 3.1.3 of the License Agreement is hereby amended and restated in its
entirety as follows:

 

3.1.3 In further considerate on of the exclusive license granted to COMPANY,
COMPANY must pay to PENN, on a quarterly basis, royalties on the annual,
worldwide NET SALES of PENN LICENSED PRODUCTS as follows:

 

(a) 2.5% of NET SALES in the TERRITORY for annual NET SALES from $0 to
$250,000,000 and (b) 2.75% of annual NET SALES in excess of $250,000,000.

 

For clarity, annual NET SALES means total NET SALES in each calendar year.”

 

3) Sections 3.2.1 of the License Agreement is hereby amended and restated in its
entirety as follows:

 

3.2.1. In partial consideration of the exclusive license granted to COMPANY,
COMPANY will pay PENN the applicable milestone payment listed in the table below
within thirty (30) days after achievement of each milestone event:

 

Milestone  Payment  Regulatory approval of first PENN LICENSED PRODUCT for use
in humans in the United States or any European country.  $600,000         First
Sale of PENN LICENSED PRODUCT in Primary Strategic Field for use in humans in
the United States or any European country, payable in installments as follows*: 
$2,500,000         payable within 45 days after initial Sale  $1,000,000        
Payable on or before First Anniversary of initial Sale  $1,000,000        
Payable on or before Second Anniversary of initial Sale  $500,000         First
Sale of PENN LICENSED PRODUCT in Secondary Strategic Field for use in humans in
the United States or any European country.  $

1,000,000

         TOTAL MILESTONE PAYMENTS:  $4,100,000 

 

*For clarity, the total milestone triggered by first Sale of a Perm Licensed
Product for use in humans in the US or any European country is $2.5 Million, but
payment is being delayed over 2 years, without interest. The obligation to make
such delayed payment will survive termination or expiration of this Agreement
for any reason.”

 

2

 

 

4) Section 3.2.2 is hereby amended and restated as follows:

 

3.2.2 Company shall pay to Penn the following sales milestone payments upon
achievement of the following sales milestones:

 

Sales Milestones     Cumulative Global Sales of $250 Million  $5,000,000 
Cumulative Global Sales of $500 Million  $15,000,000  Cumulative Global Sales of
$2 Billion  $20,000,000 

TOTAL SALES MILESTONE PAYMENTS:

  $40,000,000 

 

5) Section 3.2.3 is hereby intentionally deleted.

 

6) Section 5.7 is hereby amended and restated in its entirety as follows:

 

5.7 Company’s obligations to pay all monies owed but not yet paid under this
Agreement shall survive termination of this Agreement. In addition, the
provisions of Sections 3.2.2, 3,4.2, 3.4.3, 3.4.4 and 3.5, Articles 4-
Confidentiality, Article 5- Term and Termination, Article 8- Disclaimer of
Warranties; Indemnification, Article 9- Use of Perm’s Name; and Article 10-
Additional Provisions shall survive such termination in accordance with their
respective terms.

 

7) This Fifth Amendment, together with the License Agreement, constitute the
entire agreement between the parties. All other terms and provisions of the
License Agreement, except as expressly amended by this Fifth Amendment, remain
in full, force and effect.

 

8) This Fifth Amendment may be executed in two or more counterparts, each of
which shall be deemed an original and together shall be deemed one and the same
instrument.

 



3

 

 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Fifth Amendment to be executed by their duly authorized representatives.

 

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

 

By: /s/ John Swartley   Name: John Swartley   Title: Associate Vice Provost for
Research and Executive Director, PCI Date: June 16, 2014         ADVAXIS, INC.  
      By: /s/ Daniel O’Connor   Name: Daniel O’Connor   Title: President and
Chief Executive Officer   Date: June 20, 2014  

 

4

 



 